Citation Nr: 0828430	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-39 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to total temporary evaluations for 
convalescence from surgeries relating to service-connected 
residuals of fracture of the right arm from April 18, 2005 
until May 17, 2005; September 13, 2005 until October 13, 
2005; and May 1, 2006 until June 1, 2006.

2.  Entitlement to an increased rating for chronic low back 
pain with degenerative arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran had active duty service from January 1973 to June 
1976 and from November 1977 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and December 2005 rating decisions 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the benefits 
sought.

The veteran requested a video hearing with the Board, but 
withdrew her request in August 2006.  No hearing request is 
pending at this time.

The issue of entitlement to an increased rating for chronic 
low back pain with degenerative arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence shows that surgeries 
associated with residuals of service-connected fracture of 
the right arm necessitated convalescence from April 18, 2005 
until May 17, 2005; September 13, 2005 until October 13, 
2005; and May 1, 2006 until June 1, 2006.


CONCLUSION OF LAW

The criteria for entitlement to temporary total evaluation 
from April 18, 2005 until May 17, 2005; September 13, 2005 
until October 13, 2005; and May 1, 2006 until June 1, 2006 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008; 38 C.F.R. § 4.30 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
this case, the Board is granting the benefit sought on appeal 
as to the temporary total evaluations.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

As to the claim for entitlement to an increased rating for 
the service-connected low back disability, the Board is 
remanding that claim in order to fulfill its duty to notify 
and assist.

Background

The veteran broke her right radius midshaft in February 1988, 
while in service.  During this time, a plate was installed in 
her right arm with screw fixation.  See June 1993 
consultation sheet.  She was granted service connection for 
residuals of fracture of the right arm in August 1994, and 
assigned a noncompensable rating.  See August 1994 rating 
decision.

In March 1999, due to constant pain in her right arm, the 
veteran underwent surgery to have the plate removed.  
Removing the plate and screws required extracting some bone 
in order to grip the stumps of the screws which had broken 
off and lodged in her bone.  See May 1999 operative report 
(explaining complications with the previous surgery of 
removal of plate and screws).  Two weeks after her surgery, 
the veteran suffered another fractured midshaft of the right 
radius.  She underwent an open reduction and internal 
fixation with intramedullary rod and bone grafting of the 
right radius fracture using her right iliac crest bone.  This 
surgery covered both the proximal and distal fragments, as 
they were both affected by the fracture.  See May 1999 
operative report.  The veteran applied for a temporary total 
disability rating for the six weeks she was unable to work 
after her surgery.  Her claim was granted in an April 2001 
rating decision.

In April 2005, the veteran fractured her right radius and 
ulna.  The radius had two fractures, one in the mid one-third 
and one in the distal one-third.  See April 2005 medical 
opinion.  The fracture in the mid one-third (also described 
as "proximal radius fracture") was through an old 
fracture/screw hole.  See August 2005 progress notes.  After 
her fracture, the veteran underwent an open reduction 
internal fixation surgery on her right arm.  The veteran was 
off work from this surgery from April 18, 2005 until May 17, 
2005 and was in a cast for eight weeks.  See April 2005 note 
from Dr. J.B.R.  Three months later, her ulna and distal 
radius fractures had healed, however, the proximal radius 
fracture was delayed in healing.  The veteran used a bone 
stimulator to speed her healing process.  See August 2005 
progress report.  

In September 2005, due to the delayed union of her proximal 
radius fracture, she underwent a bone grafting procedure.  
Her doctor opined that the veteran had a structurally weak 
radius due to her prior service-connected injury.  See 
December 2005 letter from Dr. J.B.R.  She was off work for a 
month following this surgery, which took place on or around 
September 13, 2005.

In May 2006, the veteran underwent another open reduction and 
internal fixation and bone grafting procedures on her 
proximal right radius fracture.  Prior to the surgery a CT 
scan had demonstrated a 70 percent healing of her proximal 
radius fracture.  See May 2006 operative report.  After this 
surgery on May 1, 2006, the veteran was placed in a cast and 
was off work for one month.  See May 2006 note from Dr. 
J.B.R.

In November 2006, the veteran was afforded a VA medical 
opinion.  After reviewing the case file, the physician opined 
that the April 2005 fracture and the subsequent surgeries for 
the slow-healing proximal radius were unrelated to the 
veteran's service-connected injury.  He explained that a 
review of the records revealed that after the in-service 
fracture in February 1988, the healing was satisfactory and 
excellent according to different records in the claims 
folder.  Furthermore, following the veteran's surgery to 
remove the plate and screws in 1999, the veteran immediately 
re-fractured her right arm, but she did not have any 
complications after her re-fracture, until her fall in 2005 
which resulted in fractures at different levels of the 
radius.  See November 2006 VA medical opinion (emphasis 
added).  

The veteran requested total temporary evaluation for the 
three periods between in April 2005 until May 2006.  The RO 
denied the veteran's claims for a temporary total disability 
rating based solely upon the VA medical examiner's opinion 
that the April 2005 fall resulted in fractures at different 
levels of the radius than her in-service fracture in 1988.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

To warrant a temporary total disability rating, the evidence 
must establish that the veteran's service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30(a).

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another, which 
are to be clearly stated in the opinion.  Evans v. West, 12 
Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420, 
424-25 (1998).  Further, while the Board is not free to 
ignore the opinion of a treating physician, neither is it 
required to accord it substantial weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts 
have repeatedly declined to adopt a "treating physician 
rule," which would give preference, i.e., additional 
evidentiary weight, to this type of evidence.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The record shows that the veteran's convalescent time meets 
the requirements in   38 C.F.R. § 4.30(a).  She was off work 
for one month after each surgery and/or her arm was 
immobilized by a cast each time for up to two months.  
Therefore, the issue in this case is whether the veteran's 
service-connected injury caused the new fracture in 2005 and 
subsequent surgeries for which she is requesting temporary 
total evaluation.  The record contains differing opinions 
regarding this point.  A VA physician who reviewed the case 
file and provided a medical opinion believed that the 
fractures in 1988 and 2005 were unrelated because they were 
at different places on the radius.  The veteran's private 
physicians opined throughout the record that the new fracture 
and resulting slow-healing proximal radius were directly 
caused by the 1988 fracture and the subsequent removal of the 
plate and screws from that fracture.  After carefully 
reviewing the evidence of record, the Board agrees with the 
veteran's private physician.

In 1988, the veteran broke her right radius midshaft, and the 
record shows she was plated in her right radius.  After the 
surgery to remove the plate and screws in 1999, which 
required removal of bone to recover the stumps of the broken 
screws, she immediately re-fractured her radius at the 
midshaft-through a screw hole.  See May 1999 operative 
report.  She required an open reduction and internal fixation 
with intramedullary rod and bone grafting of the right radius 
fracture.  The doctor specifically stated that they used a 
drill to find the hole and set reamers in both the proximal 
and distal fragments.  See May 1999 operative report 
(emphasis added).  Although she fractured her radius midshaft 
both in 1988 and 1999, her surgeries involved holes, screws, 
and rods placed in the proximal and distal fragments to hold 
the mid-radius break.  It is reasonable to believe that this 
weakened her radius, and caused problems related to these 
surgeries, as her private doctors explained.  Her break in 
1999 and subsequent bone grafting surgery was found to be 
related to her service-connected injury and temporary total 
evaluation was awarded for that convalescence period.  See 
April 2001 rating decision.  The Board finds it reasonable 
that the fracture in 2005 and resulting surgeries were 
related to the complications suffered by the veteran from her 
plate insertion and removal from her service-connected injury 
in 1988.

While the Board finds the VA examiner to be credible, it 
finds the veteran's private physicians' statements to be more 
probative.  The VA examiner examined only the claims file and 
was not personally familiar with the complicated history of 
the veteran's right radial fractures.  The record contains 
various statements from different private physicians, who 
actually performed her surgeries, regarding the repetitive 
fractures of her right radius.  The Board finds that because 
of the various invasive surgeries that the veteran underwent 
subsequent to her in-service fracture, it is reasonable to 
believe that although the fractures themselves were not 
always in the exact same location, the entire radius became 
affected and possibly weakened as a result of the following 
surgeries.  Therefore, the Board finds her April 2005 
fracture and the two subsequent bone grafting surgeries to be 
related to her in-service right radius fracture and/or the 
complications arising therefrom.


ORDER

Entitlement to temporary total evaluation from April 18, 2005 
until May 17, 2005; September 13, 2005 until October 13, 
2005; and May 1, 2006 until June 1, 2006 is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.




REMAND

The veteran was provided with a VA examination in December 
2004, in response to her claim for increase.  The veteran 
reported constant pain in her lower back on a pain scale of 1 
to 10 as a 1 or 2.  She reported occasional difficulties with 
household duties.  She had forward flexion to 90 degrees, 
extension to 20 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 30 degrees, left lateral rotation to 
30 degrees, and right lateral rotation to 30 degrees with no 
pain.  She had no spasms, no guarding, and no functional 
impairment.  X-rays taken in September and December 2004 both 
showed severe degenerative change at L5-S1 level with 
decreased intervetebral disc space.

The veteran also obtained a private opinion in March 2006.  
The physician diagnosed lumbosacral spine degenerative disc 
disease, primarily at the L5-S1 intervetebral disc space.  He 
reported forward flexion to 45 degrees, and a combined range 
of motion of 115 degrees.  He also stated that the veteran 
had muscle spasms and guarding, with lumbar pain at extreme 
flexion and extension.  The physician reviewed the Diagnostic 
Code before writing his opinion.

The Board has determined that it is unable to make a decision 
on this claim without further medical evidence.  The Board 
notes that under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  The Board feels that it is necessary to 
provide another medical examination in this case because of 
the differing results between the VA and private 
examinations, and the time that has lapsed since the previous 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should have an appropriate VA 
physician examine the veteran and all 
pertinent records, including any newly 
submitted records.  The veteran's 
claims folder must be provided to the 
examiner for review.  All appropriate 
studies should be conducted, to include 
a range of motion study, and x-rays 
taken, if the physician finds x-rays 
are appropriate.  The physician is to 
provide a medical opinion addressing to 
what extent, if any, and in which 
degrees, if possible, the range of 
motion or joint function is 
additionally limited by pain, fatigue, 
weakness, or lack of endurance 
following repetitive use.  If more than 
one of these is present, state, if 
possible, which one has the major 
functional impact.  In responding to 
these questions, the physician is to 
provide a rationale for his or her 
opinion, including addressing evidence 
in the claims file and the use of sound 
medical principles.  If the physician 
cannot offer an opinion without 
resorting to speculation, he or she 
must so state, and explain why 
speculation is required to reach the 
opinion offered.

2.	The veteran is hereby notified that it 
is her responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.	The RO should review any physician's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any 
manner, the RO must implement 
corrective procedures at once.

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to an 
increased rating for chronic low back 
pain with degenerative arthritis.  If 
the increased rating is not granted, 
the veteran and her representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


